Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 16/854,027 filed on April 21, 2020. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 10,664,456.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,664,456 as outlined in the table below:

Examined claim 1
A computer-implemented method for information technology (IT) migration, comprising:
     determining a relationship among software objects, the determining including selecting or deselecting wave-relevant attributes to determine which of the objects to include or exclude from groupings of the objects;




     grouping the objects into a plurality of migration waves based on the determined relationship; and 


     migrating the objects wave by wave.

Patent claim 1
A method for information technology (IT) migration, comprising:

     determining a relationship among software objects, the relationship including a set of objects having at least one common feature or dependency between the objects in the set, the determining including selecting or deselecting wave-relevant attributes to assist in determining the objects to be included or excluded from groupings of the objects;

     grouping the objects into a plurality of migration waves based on the determined relationship; and 

     
     migrating the objects wave by wave.



the relationship including a set of objects having at least one common feature or dependency between the objects in the set” which is not recited in examined claim 1. It would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 2-20 recite the similar limitations of patent claims 2-20.

Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 (hereafter “patent claim”) of U.S. Patent No. 9,971,795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 9,971,795 as outlined in the table below:

Examined claim 4
The method as recited in claim 1, wherein the objects include at least one of software applications, middleware, and a workload on a computer.

Examined claim 1
A computer-implemented method for information technology (IT) migration, comprising:
     determining a relationship among software objects, the determining including selecting or deselecting wave-relevant attributes to determine which of the objects to include or exclude from groupings of the objects;




     grouping the objects into a plurality of migration waves based on the determined relationship; and 





     migrating the objects wave by wave.





Patent claim 1
A method for information technology (IT) migration, comprising:

     determining a relationship among objects to be migrated, the relationship including a set of objects having at least one common feature or dependency between the objects in the set, the objects including at least one of software applications, middleware, and a workload on a computer;

     grouping the objects into a plurality of migration waves based on the determined relationship; 
     selecting or deselecting dependencies or types of dependencies between the objects to determine objects to be included or excluded from groupings of the objects; and

     migrating the objects wave by wave.



	Examined claim 4 is merely a broader version of patent claim 1. Examined claim 4 recites the similar limitations in patent claim 1. However, patent claim 1 further recites “the relationship including a set of objects having at least one common feature or dependency between the objects in the set” which is not recited in examined claim 4. It would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 2-3, 5-20 recite the same limitations of patent claims 2-19.

Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 9,141,919.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 9,141,919 as outlined in the table below:



Examined claim 10
The method as recited in claim 1, further comprising: 
     graphically displaying dependencies between the objects; and 
     selecting or deselecting the dependencies or types of dependencies to assist in determining the objects to be included or excluded from groupings of the objects.

Examined claim 1
A computer-implemented method for information technology (IT) migration, comprising:
     determining a relationship among software objects, the determining including selecting or deselecting wave-relevant attributes to determine which of the objects to include or exclude from groupings of the objects;




     grouping the objects into a plurality of migration waves based on the determined relationship; and 









     migrating the objects wave by wave.







Patent claim 1
A method for information technology (IT) migration, comprising:
     determining a relationship among objects to be migrated such that the relationship includes a set of objects having at least one common feature or dependency between the objects in the set, wherein determining the relationship includes excluding at least one feature or dependency type;


     grouping the objects into a plurality of migration waves based on the determined relationship to minimize cross-wave relationships among the plurality of migration waves; 
     graphically displaying dependencies between the objects; 

     selecting or deselecting the dependencies or types of dependencies to assist in determining the objects to be included or excluded from groupings of the objects; and

     migrating the objects wave by wave.



the relationship includes a set of objects having at least one common feature or dependency between the objects in the set; and minimize cross-wave relationships among the plurality of migration waves” which are not recited in examined claim 10. It would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 2-9, 11-20 recite the same limitations of patent claims 2-20.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459